                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

COURTNEY MANGO,

               Plaintiff,

                                                             Case No.: 2:19-cv-3120
vs.                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

CITY OF COLUMBUS, et al.,

               Defendants.

                                             ORDER

       On January 3, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that this case be dismissed without prejudice against

Defendants Franklin County, Ohio and John/Jane Doe pursuant to Rule 4(m) for failure to timely

effect service of process. (Doc. 43). The parties were advised of their right to object to the

Report and Recommendation and of the consequences of their failure to do so. There has

nevertheless been no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. Defendants

Franklin County, Ohio and John/Jane Doe are hereby dismissed without prejudice pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure for failure to timely effect service of process.

       The Clerk shall remove Document 43 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
